Harris, J.,
delivered the opinion of the court.
The appellee filed her bill in the Chancery Court of Madison county, on the 21st August, 1857, as a citizen and resident of the State of Ohio, against the appellant, formerly executor of the will of Edward Wells, deceased. '
Appellee alleges that she is a free woman of color, and daughter *237of testator, -who died in Madison county, Mississippi, in October, 1848. That by his will, testator bequeathed to complainant a watch, bed, and three thousand dollars, to be raised out of his estate. That appellant qualified as executor, in 1848, the other executor named in the will renouncing; that the heirs of testator, except complainant, by written agreement among themselves, valued and divided the estate, which was reported to, and confirmed by the court, in November, 1846, and the defendant discharged as executor. That defendant was credited in the settlement thus made with $5550; and with this sum and certain lands specified he agreed to pay complainant’s legacy. That Wells’s estate was worth $23,808, and her legacy was a lien on the estate. That complainant was a minor at the date of the will, and the executors were directed to invest the legacy for her. That the defendant retains the legacy on the pretext that complainant is a slave. That in 1846 her father took her to Ohio, and domiciliated her there, and ever afterwards recognized and treated her as a free woman; that her freedom was established by law in Ohio. (Exhibits A. and B.)
The bill admits that Samuel Watts, her reputed husband, was a slave, and that she lived with him, but denies that she was legally married to him.
The prayer of the bill is for account and for general relief.
To this bill a demurrer was filed and overruled. The appellant answered, denying the freedom of complainant, the existence of the deed of emancipation, and notice of the proceedings in Ohio, and charging that the same are void. The answer then charges that the testator took complainant to Ohio in fraud of the laws of Mississippi, and with the intention to return to this State; that complainant remained in Ohio only about eighteen months, and did so return and reside in Mississippi at the place of her former residence, with her former owner, and as a servant in his family, until September, 1848, when she married Watts, a barber, then residing in Jackson, Mississippi, and went to reside with him there.
That Watts was and is a free man, residing in Mississippi; that complainant lived with him until about June, 1851, when she went to Cincinnati; that the decrees, and attempted emancipation in Ohio, are in fraud of the laws and policy of the State of Mississippi, and void. The answer admits that appellant'frefused to pay said legacy, *238and said Watts and complainant, about the 15tb October, 1851, filed a petition in tbe Probate Court of Madison county, to recover the same; that defendant answered said petition, denying complainant’s right, and charging that she was a slave, &c. &c.
Proof was taken under the issues joined, and the cause, on final hearing, was determined in favor of complainant. From which decree this appeal is prosecuted.
Upon the important question, raised by the demurrer, as to the right of complainant to maintain her suit in the courts of Mississippi, upon the facts stated in her bill, I am aware that there are cases which seem to imply the existence of this right. Nor am I insensible of the great delicacy an'd importance of the questions here presented. In ordinary cases involving individual rights, I might feel permitted to yield to these precedents at least tacit acquiescence, however opposed to my own convictions of right. But in great questions of public policy, interesting alike to our own, as to the citizens of other slaveholding States, involving the security of our institutions and the safety of the people, I do not feel that I am at liberty, in deference to the opinions of others, to yield my convictions of duty and official responsibility, upon motives-of delicacy, however oppressive, or upon principles of ordinary judicial expediency, however well established in matters of private right. - -«
I feel the more constrained to this course from the fact, that while the policy of the State seems to me, especially since 1842, to have been declared and avowed with greatly increased stringency, the judicial department has adhered to the case of Ross v. Vertner, in 5 Howard, which was virtually disapproved, as an exposition of the policy of this State, at the next succeeding legislature. Indeed a careful review of the adjudications of this court on this subject would seem to be demanded by the obvious policy of the State on the subject of emancipation, as declared by her latest legislation, as well as by her settled conviction, that the interests of both races are best promoted by the institution of slavery as it exists amongst us, and most seriously prejudiced by either manumission in the Union, or colonization elsewhere. See Resolutions, January, 1857.
I think it demonstrable, both upon principle and the weight of authority, that a slave, once domiciliated as such, in this State, *239can acquire no right, civil or political, within her limits, by manumission elsewhere. That manumission and citizenship, elsewhere conferred, cannot, even upon principles of comity, under our laws and policy, vest any right here.
Before proceeding, however, to discuss these questions, we will give a synopsis of the state of judicial decision on this subject in this court.
The first case to be found, in our reports on this subject is the case of Hinds v. Brazealle, 2 How. 837. Judge Sharkey delivered the opinion of the court. The principles asserted in this case are,
1st. That no State is bound to recognize or enforce a contract made elsewhere, which would injure the State or its citizens, or which would exhibit to its citizens an example pernicious and detestable.
2d. It is a settled and sound principle, that no State will enforce a contract made elsewhere, by its citizens, in violation of its laws.
3d. A deed of emancipation, executed elsewhere, by a citizen of Mississippi, in fraud of her laws, is void here. Its validity depends upon the laws of this State.
4th. No owner can emancipate his slave but by deed or will, properly attested, or acknowledged in court, and by proof to the legislature that such slave has performed some meritorious service for the benefit of the owner, or some distinguished service for the State; and the deed or will can have no validity until ratified by a special act of the legislature. (This was so held under the Act of 1822.)
5th. A slave cannot take property by devise, and it is equally clear that it cannot he held in trust for him.
6th. That to give validity to a deed of emancipation executed in another State, by a citizen of Mississippi, in favor of a slave domi-ciliated here, would be, in the first place, “ a violation of the declared policy, and contrary to a positive law of the State, passed by the legislature expressly to maintain this settled policy, and to prevent emancipation.” .... “ It is believed,” says Judge Sharkey, “ that this law and policy are too essentially important to the interests of our citizens to permit them to be evaded.”
7th. Independent of the principles of law laid down in adjudicated cases, our statute law prohibits slaves from owning certain kinds of property ; and it may be inferred that the legislature sup*240posed that they were extending the act as far as it could be necessary to exclude them from owning any property, as the prohibition includes that kind of property which they would be most likely to own without interruption, to wit, hogs, horses, cattle, &c. They cannot be prohibited from holding such property in consequence of its being of a dangerous or offensive character, but because it was deemed “ impolitic for them to hold property of any description.” -
Vick’s Exrs. v. McDaniel, 3 How. 337 was the next case. The testator, by his will, directed his slaves to be emancipated, and transported to Indiana or Ohio ; and this will was declared void, because in violation of the fundamental law and settled policy of the State.
In Ross v. Vertner, 5 How. 305, it is held, 1st, “ that when the testator, by his will, directed his slaves to be sent by his executors to Liberia, there to remain free, it was a valid trust.”
2d. As it is not against the policy of the State for the owner of slaves to send them out of the State for manumission, he may direct it to be done by will.
3d. That the policy of our statute is opposed to the augmentation of free negroes in the State, by emancipation.
4th. It is not the policy of Mississippi to augment her slave population.
In Luckey v. Dykes et al., 2 S. & M. 60, it is held, “ that a bequest in a will, directing the executors to emancipate the slaves of the testator, is void, because in opposition to our State policy.”
The slaves were set free by the will of the decedent, in this State, but the will further directed, “ As I particularly charge my executors to have my slaves attended to, have their freedom, and settled on the land left to them, except they should wish to go to some other State; in that case, sell their land, and see them removed and settled.”
The case of Cooley v. Leech, 6 S. & M. 93, decided at January term, 1846, was this : Leech died in 1836, in this State, and by his will directed his slaves to be set free, and sent to Indiana or Liberia, as they might prefer. He directed, also, the sale of his property, and part of the proceeds to be paid to the slaves thus liberated.
Judge Clayton, delivering the opinion of the court, likens it to Ross v. Vertner, 5 How. In that case, the will directed the slaves to be sent to Liberia, there to remain free. “ This will directs the *241slaves to be set free, and then to be sent off: the order of the words being inverted.” He says, “ the mere collocation of words, if their meaning be the same, cannot vary their construction. . . It is the policy of this State, as evinced by its legislation, to 'prevent the increase of free persons of color therein“ If the executor in good faith, and with strictness, comply with the terms of the will, we see nothing in the law to prevent its execution; the right to freedom, under the will, is inchoate, and becomes complete when the subjects of it are removed to another State or country, according to its provisions. The bequest to the slaves is not void either, for want of capacity in the legatee to take. If they do not comply with the terms of the will, the whole bequest is void; if they do, it will be valid.”
This being the first case decided after the passage of the Act of 1842, it deserves attentive consideration.
It will be observed that this act was passed shortly after the decision in Ross v. Vertner, and was, doubtless, designed to have it no longer a matter of judicial speculation, as to what was the policy of this State in relation to the emancipation of slaves.
The act provides: “Hereafter, it shall not be lawful for any person, by last will or testament, to make any devise or bequest of any slave or slaves, for the purpose of emancipation; or to direct that any slave, or slaves, shall be removed from this State for the purpose of emancipation elsewhere : and in all cases of wills heretofore made and admitted to probate within this State, whereby any slaves have been directed to be removed from this State, for the purpose of emancipation elsewhere, or whereby any slave, or slaves, have been devised or bequeathed in secret trust, for such purpose, unless such slaves shall be removed from this State within one year after the passage of this act, it shall not be lawful for the executor or executors of such last will or testament, or the person or persons having possession of such slave or slaves, under the provisions of such will, so to remove such slave or slaves, but the same shall descend to, and be distributed among, the heirs at law of the testator, or be otherwise disposed of according to law, in the same manner as if such testator had died intestate. Provided, however, that if such executor, or other person having such possession, shall be prevented or restrained, within the said time of one year from such removal, *242by injunction, or other legal process, or otherwise, the time during which such restraint shall continue or exist, shall not be taken or computed as any part of said time of one year;” and with a further proviso, that emancipation may be effected by legislative sanction.
This case of Leach v. Cooley was not decided until after the abrogation of the new clause in the Constitution, which prohibited the introduction of slaves as merchandise, and after the virtual repeal of the Act of 1837. It appears from the statement of the case, that the will under consideration was executed on the 4th of March, 1836, on the same day that testator died ; that the slaves were not removed from this State when the petition to have them inventoried as the property of the estate, and for final account and distribution, was filed by the appellant, in 1845. And yet the Act of 1842 is neither cited nor referred to by either the counsel or the court. If not conclusive on the case in favor of appellants (which to my mind is clear), it was at least indicative of public policy, and was worthy of mention by the court when citing, with approbation, the case of Ross v. Vertner, the effect of which it was intended to avert. And more especially was it worthy of remembrance when the court was sanctioning the doctrine asserted in Loss v. Vertner, “that it is the policy of this State, as evinced by its legislation, to prevent the increase of free persons of color therein,” instead of the-doctrine asserted in Hinds v. Brazealle, “ that our policy is to prevent emancipation.” Of which policy, at the date of this decision, there should not have been, in my judgment, the shadow of a doubt.
This opinion .was further objectionable as an exposition of public policy at that date, not only in view of the Act of 1842, which it wholly pretermitted, but in view of the history of the provision inserted in the revised Constitution of 1832, and the subsequent legislative action in relation to that provision by which it had then been abrogated.
In Ross v. Vertner, in addition to limiting the policy of this State to the “ prevention of the increase of free negroes therein,” it was further asserted that, “It is not the policy of Mississippi to augment her slave population.” And the new clause in her revised Constitution, and the Act of 1837, are there alluded to as indicating this view.
*243But in 1846 a different state of things existed. I am not prepared to admit, in view of the practice and known sentiments of the people of Mississippi, and more especially in view of the reason for the action of the convention which introduced'the clause referred to, that the case of Ross v. Vertner, rightly considered this change of our Constitution, and the Act of 1837, as an evidence of a change of the policy of Mississippi on the subject of emancipation.
I should also differ with the court in the construction of the language of this will, by the rule of inversion applied to it, were that a question before me; and while I agree with the court, as well as counsel for the appellee, in that case, that “ bad grammar” does not vitiate a will, yet it seems to me that, in their zeal to give efficacy to the intent of the testator, they failed to remember that bad faith to the 'policy of the State will so vitiate, any act, contract, or conveyance into which it enters. With all respect, therefore, to the distinguished functionaries who presided in this court when this decision was made, I cannot regard it as authoritative on the questions upon which I am now called to deliver my judgment.
In Thornton v. Demoss, 5 S. & M. 609, Ch. J. Sharkey, delivering the opinion of the court, says: “ In all civil proceedings, negroes are regarded by our laws as property.” .... “Negroes, although persons, for some 'purposes, are generally regarded as property, and excepted out of the general legislation in regard to persons, unless specially included. The color of a negro is prima facie evidence of liability to servitude.” See, also, 1 Speers S. C. R. 268; 1 Richardson, S. C. R. 318-324; 1 Miss. R. 197; 8 Georgia R. 157; 2 Bibb, 238; 2 Halst. 253; 3 Halst. 375; Martin & Yerger, 427; 5 Cowen, 480; 1 Martin, 183; 2 Hayw. 170; 3 Dana, 382; 6 Gill 6 John. 136; 1 Dev. 376; 4 Harr. & McHenry, 295.
A negro, by the laws of this State, is prima facie a slave. Coon v. The State, 13 S. & M. 249; 23 Miss. R. 572; Randall v. The State, 4 S. & M. 351.
The next case in order is the case of Wade v. The American Colonization Society, 7 S. & M. 663. This case determines that a slave has capacity, in this State, to take property by devise, and that property may be held in trust for a slave in this State, in opposition to the doctrine asserted by Judge Sharkey, in delivering the opinion of the court, in Hinds v. Brazealle. It further deter*244mines that the American Colonization Society, a foreign corporation, whose object by its charter, as alleged in the bill, “ is in accordance with the provisions of the will of Ross, and in furtherance thereof — a purpose at war with the existence of slavery — may act as trustee here, and may invoke the aid of a court of equity in Mississippi, to remove slaves domiciliated here, out of our limits, that they may be there emancipated, so as to enable the Colonization Society to effect their liberation. That it is the duty of the Colonization Society to carry out that purpose, and that it is the duty of a court of equity in Mississippi to enforce the performance of these trusts by both.”
The decision in this case, in my judgment, constitutes the crowning error of these misconceptions of our public policy, originating in the case of Ross v. Vertner, extended in Leach v. Cooley, and finally overturning our laws and policy, against the emancipation of slaves domiciled in this State, at the suit of the avowed public enemy of both.
It was to have been expected, therefore, from the eminent and patriotic jurists who then adorned the bench, that a return to the better and safer doctrines announced in Hinds v. Brazealle, would vindicate our State policy and laws from the error into which these decisions had betrayed them.
Accordingly, in the case of Mahorner v. Hooe et al., 9 S. & M. 247 (a case commanding the most earnest attention, both from the amount involved and the importance of its principles), Judge Shar-key, delivering the opinion of the court, and in view of all these decisions, avows and sustains the policy indicated by the Act of 1842 against emancipation ; declares that act to be constitutional; that it is not repugnant to the constitutional provision referred to in Wade v. The Colonization Society; that it was competent for the legislature to discountenance emancipation by defeating the declared intention of the testator, although that intention was to be consummated beyond the limits of the State of Mississippi; and that the court may look to the ultimate destination of the property abroad, and if that destination be incompatible with the best interests of the State, the intention of the testator may be defeated, if he has made it known. He says, “We think the law of 1842 is a valid prohibition, paramount to that rule of comity which, in the *245absence of such prohibition, might sustain the bequest on the law of the testator’s domicile.”
In another place he says: “We hold that the interdiction may result from general laws, declaring public policy, as well as from special laws framed for that purpose; and whilst we freely concede that in this confederacy of States, comity is indispensable, and should be extended in the most ample manner, yet it cannot be allowed to defeat the general policy of a State, declared by legislative authority.” He regards this rule of comity as expressly abolished by the Act of 1842, so far as it permits the emancipation of slaves in this State, by persons residing in other jurisdictions, though they are to be removed beyond our limits for that purpose ; and in these principles, announced by the chief justice, the whole court agreed.
In Lusk v. Lewis, October term, 1856, 32 Miss. 297, it is decided that neither by its charter, nor under our laws and policy, can the American Colonization Society take or hold slaves here. The case of Wade v. The American Colonization Society, may, therefore, be considered as expressly overruled. See also 23 Georgia R. 448.
In Weathersby v. Weathersby, 13 S. & M. 685, a will, giving slaves to testator’s son, in trust and upon condition that he should furnish them a house, land for their use, farming utensils, &c., sell their crops for them, &e. &c., was held to evince an intention to secure their freedom, in violation of the Act of 1842, and therefore void as to such trusts and conditions, and to vest the title absolutely in the son.
The case of Leiper v. Hoffman et al., 26 Miss. R. 615, decided at the December term, 1853, was this: the complainant, a free woman of color, who had removed to Cincinnati, Ohio, in 1845, where she has resided ever since, filed her bill in this State, to recover a house and lot, claimed by her, for which she had paid her money, and the title to which had been executed to her jointly with a free white person. It is here held, 1st. That such white person is a trustee for the free negro; that if the deed was inoperative to convey any legal or equitable estate to her in presentí, it was still effectual as a conveyance of the legal estate to the white person, and it was competent for him to hold the legal title in trust for her. *246Her right of present enjoyment might be prevented by her condition of slavery, but if the trust continued until that disability was removed by admission to the rights of a free person, her rights as a cestui que trust would then immediately vest, and she would be entitled to enforce them against the trustee. 2d. That our laws do not prohibit the removal of slaves from this to another State, to be manumitted there, provided it is not done with the intention of their returning here, to act as free persons; and for this the case of Ross v. Vertner, 5 How., is referred to as authority.
The next ease to he found in our reports, relating to this subject, is the case of Read v. Manning, 30 Miss. R. 308. This case determines, 1st. That the Act of 1842 was intended to apply to all emancipations of slaves ly will, whether made before or after the passage of the act. 2d. “ That it was, undoubtedly, the object of the legislature to prevent the emancipation of slaves, and to make provision, in all cases of .attempted emancipation by will, for the condition of slaves.as to the parties interested in them after such attempted emancipation. There could be no reason why the legislature, in instituting a policy prohibitory of the emancipation of slaves, should not have made the same provisions with regard to such as should he emancipated by wills made after the passage of the act, as to slaves embraced in wills already made and probated. .... And the only difference between the two classes of emancipation, would appear to be, that, as to the former, the act took effect immediately, whereas, as to slaves previously emancipated, provision was made for their removal from the State within a limited time.”
In Lusk v. Lewis, 32 Miss. R. 297, it is held, that a bequest of slaves in trust for the American Colonization Society, without any intention appearing to create a personal benefit in favor of the trustee, conveys no title, and is void under the Act of 1842. That, by their charter, the American Colonization Society have no power, to take and hold slaves as they are held and recognized" by our laws; but that they can only receive them for emancipation and colonization. “ It cannot be doubted,” says the court, “ that the policy on which the Society was established, contemplated not only the removal of such free persons of color as were in the United States at the time of its incorporation, but also of such slaves as might in *247future "be emancipated. This policy afforded an opportunity to such persons as owned slaves, and desired to emancipate them, to do so without being subject to the evils of an increase of the free colored population in the country; and hence the establishment of the Society had a tendency to encourage emancipation, if, indeed, that was not an object within the special contemplation of the institution. Its operation was calculated strongly to promote emancipation, and it may therefore be regarded as founded on a principle not consistent with the growth and permanency of the institution of slavery. For it cannot be supposed that an effect so obvious, was not intended as a part of the system.” . . . That both in England and this country, a bequest in trust for an illegal purpose, is void. Citing Micleton v. Brown, 6 Ves. 52-66; Morrice v. Bishop of Durham, 10 Ib. 521-35; Boron v. Statham, 1 Edwards, 508, 516; Bynum v. Bostick, 4 Desaussure, 266; Stevens v. Ely, 1 Dev. Eq. R. 493; White v. White, 1 Dev. & Bat. Law R. 260; Huckaby v. Jones, 2 Hawkes, 120.
The last case reported in this court is that of Shaw v. Brown, 35 Miss. R. 246. Brown, the appellee, filed a bill as the next of kin of the decedent, to enjoin the execution of certain trusts in the will of said decedent, which were alleged to be illegal and void.
The bill alleges that the testator was domiciled in this State more than twenty years before his death; that he died in January, 1856, leaving a plantation and slaves in this State ; that the will was probated, and appellant, one of the executors, qualified as such, and was about to proceed to the execution of the trusts of the will, which complainant alleged to be illegal and void. That the will directed the executor to sell the land and slaves ; and after paying the debts, to deposit the residue in the Bank of Louisiana, subject to the draft of Francis M. Brown, and in case of his death, to the order of Jerome M. Brown.
The bill alleges that these beneficiaries, Francis and Jerome, are slaves of the estate ; and that the bequest is void, and in fraud of the laws, and against the policy of this State. That in 1849 the testator, with intent to evade the laws of the State, carried Francis and Jerome to Ohio; and there, with intent to return with them to reside in this State, executed a deed of emancipation in their favor, and did return with them to reside in this State.
*248The answer admits many of the allegations of the bill, but denies the fraudulent intent to return and reside (so far as Francis and Jerome are concerned) in this State; but, on the contrary, states that they hare been emancipated and permanently located in Ohio, or Indiana, since the 11th May, 1850; denies that they are slaves, or that it was intended they should return to reside in Mississippi.
On the hearing below, the bequest was declared illegal and void, and a decree accordingly. This decree was reversed in this court and bill dismissed. The chief justice gave no opinion, either in this case or in the previous case of Leiper v. Hoffman.
It was held here, 1st. That when slaves are taken out of this State to a free State, with the intent to emancipate them, and bring them back into this State, if they are not so brought lack, such emancipation is not against the policy of our laws, and is not void in the State of Mississippi. Both of these acts (emancipation and return to this State to reside here) must subsist, in order to constitute an exception to the rule, that a voluntary emancipation of slaves made in a State where it is allowed by law, is valid, and confers freedom everywhere. And for this, Hinds v. Brazealle, Vertner v. Ross, and Leiper v. Hoffman are cited.
2d. That the testator, Brown, unquestionably had the right to take the slaves to another State, where their emancipation was allowed, and set them free there. That right is not restrained by our laws or policy, but it is distinctly recognized by the Act of 1842. Hutch. Code, 537. And it necessarily resulted from his absolute right of disposition of them as his property.
3d. The policy of our law is prohibitory of emancipation, only to this extent, “first, of freeing slaves in this State to become free here or in another State. And second, of emancipating them in another State to become residents of this State as free persons.”
4th. That the bill does not put in issue the validity of their emancipation.
5th. That slaves domiciled in this State, may be removed to another State, be there emancipated, and acquire a new domicile; and with their rights acquire the further right to property bequeathed to them by will in this State. That their personal capacity to take by will, property in this State, is fixed by the law of their new domicile, and such rights will be enforced by the courts *249of this State upon the principles of comity. That the rules of comity are of even stronger obligation among the States of the Union, than upon nations not thus associated. '' •
6th. “ That it is not against the policy of this State that free negroes of other States should exercise, in this State, all rights secured to them by the laws of other States where they are domiciled, so far as those rights are not positively prohibited, or are not directly dangerous to the condition of our slaves, by exposing them to improper interference, or to the mischievous example arising from the presence or influence of the free negro ; and that beyond this he may enjoy the rights secured to him by the laws of the place of his domicile.”
Any other rule than this appears to be unwarranted by the provisions of our laws, and not in accordance with the principles of natural justice or of settled international law.
In opposition to the views expressed in some of the foregoing cases, I hold, 1st. That comity is subordinate to sovereignty, and cannot, therefore, contravene our public policy, or the rights, interests, or safety of our State or people.
2d. That the emancipation, either here or elsewhere, of slaves domiciled in this State, is against our policy, institutions, and laws.
3d. That all laws of other States, and all acts of their citizens or ours, in opposition to our public policy, are void within the limits of Mississippi, whatever validity they may be allowed elsewhere.
4th. That the status of a slave, in Mississippi, is fixed by'our laws, and cannot be changed elsewhere, so as to give him a new status in this State, without our consent.
5th. That a slave can neither acquire freedom, nor a new domicile, nor any other right or capacity in another State, to be enjoyed in Mississippi, in violation of our policy.
6th. That neither the right to sue, nor the right to acquire or hold property in this State, nor the right to any privileges belonging to free white citizens, or inhabitants of other States or nations, accorded by comity, can be conferred upon the African race, in the State of Mississippi, by the authority of another State or nation.
It will be perceived from an examination of the foregoing cases, that, while in Hinds v. Brazealle, Vick's Hxor. v. McDaniel, Luckey v. Dykes, Mahorner v. Hooe, Weathersby v. Weathersby, Read v. *250Manning, and Lusk v. Lewis, either directly or tacitly, it seems to be admitted that our policy is against emancipation, that in the remaining cases'" it is either asserted, or inferrible from necessary construction, that our State policy is only opposed to the increase of free negroes in this State, and does not extend to their removal out of the State, for emancipation elsewhere.
Another broad diversity in these decisions is, that while it is held in Hinds v. Brazealle, that a slave cannot take property by devise, nor can it be held in trust for him, and this upon general principles, as well as upon a fair construction of our statute law; yet in other and subsequent-cases, directly the reverse is held.
Reconciliation would seem impossible; they are directly in conflict, and upon questions of vital importance.
If it be conceded that there is nothing in the public policy of Mississippi opposed to the abolition of slavery, but that her policy only extends to the prevention of abolition in her limits, and is not opposed to their removal elsewhere to be set free ; an<$uurther, that slaves, free negroes, or persons of color, may take and hold property in this State, either directly or through the intervention of a trustee: then their laws of comity entitle them, in the State of Mississippi, to all the rights belonging to them as citizens of the State so recognizing them, not inconsistent with our general policy.
If, on the contrary, our policy is opposed to the whole doctrine of negro emancipation, as at war with the interests and happiness of bofh races, then, whatever tends to encourage emancipation, or to thwart the cherished policy of our State and people, or to establish the opposite, policy, must be void, and should be so declared within the limits of Mississippi.
If Mississippi, by her public policy, has declared herself opposed to negro freedom, or to the emancipation of her.slave population, and in favor of the continuance and perpetuation of slavery, then respéct for that policy, as well as the great interests it was designed to promote, forbid that she should allow other States, opposed to her institutions, to interfere with that policy, and confer upon that inferior race, within her limits, rights and capacities, which, by our laws, they never enjoyed here, and in their nature wholly inconsistent with slavery.
To determine, then, what is the public policy of Mississippi, is *251the important point in issue. How is this to be ascertained ? To what sources must we look for the public policy of a state or nation ? Is it the subject of legislative declaration alone ? To be prescribed by law, as a rule of action, and to be gathered alone from positive enactment? Or are we to he guided by the nature and character of our institutions; our Constitution and form'of government; their nature, character, and whole history; the manners, customs, and habits of our people; our climate, soil, and productions; the resolutions and public acts of her conventions and general assemblies, as sources of evidence indicating public policy ?
Without stopping to discuss this question, we takedt as settled, that by the public policy of a State is meant whatever gives distinctive character to its system of government, including its laws and usages, its rights and interests, moral, political, and social.
To render a law, act, or contract, in another State, void as against our policy, therefore, some detriment to the rights, interests, liberties, or morals of the people, or to the laws of the State or its institutions, must be shown, when such law, act, or contract is sought to be enforced here. , , „
Chancellor Kent says, “ No people are bound to enforce or hold valid, in their courts of justice, any contract which is injurious to their public rights, or offends their morals, or contravenes their policy, or violates a public law.” 2 Kent, 602, 9th edition.
Judge Story says : “ No nation is under any obligation to give effect to the laws of any other nation, which are prejudicial to itself or to its own citizens; that, in all cases, every nation must judge for itself what foreigft laws are so prejudicial or not.” Story on the Conflict of Laws, sect. 98.
And again: “ No nation will suffer the laws of another to interfere with her own, to the injury of her citizens; that -whether they do or not, must depend on the condition of the country in which the foreign law is sought to he enforced, the particular nature of her legislation, her policy, and the character of her institutions. That in the conflict of laws, it must often be a matter of doubt which should prevail; and that whenever a doubt does exist, the court which decides will prefer the laws of its own country to that of the stranger.” Story on Conflict of Laws, s. 28, 141, 147; Cobb’s Law of Slavery, 127.
*252“ The exercise of comity, in admitting or restraining the application of the lex loci, must unavoidably rest in sound judicial discretion, dictated by the circumstances of the case.” Blanchard v. Russell, 13 Mass. R. 6; Commonwealth v. Aves, 18 Pick. 193, 225; 2 Kent, 9th edition, 602, and note (e); and see Cobb’s Law of Slavery, 135-6, sec. 153; Story on the Conflict of Laws, sec. 24.
Looking, then, to our public history as indicative of our policy on the subject of African slavery, we find this race in this inferior, subordinate, subjugated condition, at the time of the adoption of our Federal Constitution. They were so regarded then by all the States united, and because thus incapable of freedom or of self-government, and unfit by their nature and constitution to become citizens and equal associates with the white race in this family of States, they were rejected, and treated and acknowledged in the as slaves.
Mississippi came into the Union under this Federal Constitution as a member of this political family, to be associated on terms of political equality, comity, or courtesy with the white race, who alone by that compact had a right to be thus associated. She came into the Union, not only recognizing the institution of slavery as her best policy, but forbidding the legislature from passing laws for the emancipation of slaves except by the consent of the owner. She came into the Union with this institution, not only sanctioned, provided for, and protected by her own Constitution, by the direct act and recognition of the other States of the Union, and by the express provisions of that same Constitution which had originally excluded the African race from the privileges of citizenship, but with a right to full protection, under that instrument, both for the enjoyment of her property in slaves, and against the degradation of political companionship, association, and equality with them in the future. Her climate, soil, and productions, and the pursuits of her JNpeople, their habits, manners, and opinions, all combine not only sanction the wisdom, humanity, and policy of the system thus estáP1 blished by her organic law and fostered by her early legislation, but they require slave labor.
It was declared in the convention that framed the Federal Constitution, by some of their delegates, that Georgia and South Caro*253lina would become barren wastes without -slave labor, and so important did they deem it to their prosperity, that they openly announced that these States would not become parties to the Union if the slave trade should be prohibited. ¿ _ ,
Notwithstanding our first Constitution authorized the legislature to pass laws to permit the owners of slaves to emancipate them, under certain restrictions, no such general act was ever passed; but, on the contrary, as early as 1822, emancipation, except for some distinguished service, and even then proven to and sanctioned by the legislature, was prohibited.
From that time until the adoption of the revised Constitution of 1832, various acts and resolutions of the legislature were passed, indicating increased confidence in her policy, and a strong determination to continue and perpetuate her system of slave labor against the efforts of both felons and fanatics, to the contrary.
Nor is it believed that the revised Constitution of 1832, when considered with reference to the history of that time and the evils it was intended to remedy, can be regarded (as indicated in Ross v. Vertner) as evidence that our policy is limited to the prevention of the increase of free negroes in this State, and is not opposed to emancipation generally; or that either the Constitution of 1832 or the Act of 1837, as intimated in that opinion, were ever designed to indicate that it is not the policy of Mississippi to augment her slave population.
It will be remembered, aS a part of the history of the State, that ^about the period of the adoption of our new Constitution (in October, 1832), various causes combined to precipitate upon the Southern States, Georgia, Alabama, and Mississippi especially, a most unusual number of slaves from the border States. The idea became prevalent that the abolition feeling, which had just before then revolutionized the Old World, and had inaugurated its mischievous and mad career in the Northern States of this Union, was inducing Virginia, Maryland, and other States, to dispose of their negroes, with a view to follow the example of some of their neighbors. As a matter of State policy, looking to the protection and perpetuation of slavery, the State of Mississippi intended, by the prohibition against the introduction of slaves as merchandise, or for sale, after the 1st day of May, 1833, to compel these border States to *254stand firm by the institution of slavery, by cutting off their market. She intended to prevent abolition from effecting the condensation of slavery in the extreme South, as was the evident tendency of things at the time of the adoption of the measure since relied on in her history, as indicative of an abandonment of her long-cherished policy. It was feared that if these border States were permitted to sell us their slaves, and thus localize the institution, they too would unite in the. wild fanaticism of the day, and render the institution of slavery, thus reduced to a few Southern States, an easy prey to its wicked spirit. - - *
In addition to this, high tariffs, and other measures of partial legislation, bearing on Southern industry; the low price of cotton, and the consequent depression in the value of slave labor, and reduction of their price, with other causes, alarmed the fears of tho border States for the safety of the institution, and inclined them to sell, at tempting rates, to our people, who, by the extraordinary fertility of our soil, still found them profitable in producing cotton. Hence the constitutional provision of 1832.
It was, however, strongly opposed in convention, and passed only after a long struggle, on the very eve almost of adjournment, by a majority of nine votes.
At the very next session of the legislature, an act was passed to abrogate this clause of the revised Constitution, but no action seems to have taken place under it. Nor was any law passed to carry into effect this provision until 183T; then, fdr the first time, when speculation in land and negroes had covered the State with debt and embarrassment, and when the credit and banking system had been, almost in an instant, converted into the opposite, by the “ specie circular,” and other measures following it, the legislature, to put a stop to wild and reckless speculation, in addition to the reasons existing at the time of the adoption of the new Constitution, passed •the act referred to in Ross v. Vertner, and there relied on, as well as since, as evidence that it is not the policy of Mississippi to prevent emancipation.
Without this explanation, however, as justly remarked by Judge Sharkey, in his opinion in the case of Mahorner v. Hooe, “It might have been good policy to exclude the further introduction of slaves into this State, and it may have been also good policy to re*255tain those w,e bad.” So that no inference, in favor of emancipation, could be drawn with any propriety or consistency, from these measures, taken in any view.
Thus stood our policy and laws, when, in 1840, at the December term of the High Court of Errors and Appeals, it was, for the first time, suggested, that our policy only looked to the prevention of the increase of free negroes in our State, and was not opposed to emancipation generally; and further, that “ it is not the policy of Mississippi to augment her slave population.”
At the earliest period, after the announcement of this opinion, in February, 1842, and in express reference to the decision in Ross v. Vertner, the legislature declared anew the public policy, by the Act of 26th February, 1842, already quoted.
It is said, however, that this act only prohibited emancipation by will, and that the letter of the law does not embrace deeds, or other acts, by citizens of this State looking to emancipation.
In looking to the public acts of a State, to ascertain her policy, we are not to resort to a technical construction of laws, or even to the laws themselves, as the sole and exact measure and boundary of that policy; but we are to regard her laws as evidence, in connection with other facts, acts, or circumstances of a public nature, indicating what that policy is, as hereinbefore stated. The same technical rules, by which we measure the sufficiency of an indictment, are never applied to great questions of public policy, involving the rights, interests, and' destiny of a State and her people.
In 1844, the legislature again proposed to abrogate the clause inserted in the revised Constitution of 1832, prohibiting the introduction of slaves. The Act of 1844 was submitted to the people, at the November election in 1845, and passed, by their direct vote, and was subsequently inserted.
The Act of 1846 repealed the Act of 1837, and since then, by resolutions and by public acts, this policy of the State has been repeatedly recognized and affirmed.
But to leave no misconception or room for technical construction, as late as February, 1857, the legislature of this State declared that “ It shall not be lawful for any person, either by deed, will, or other conveyance, directly or in trust, either express or secret, or otherwise, to make any disposition of any slave or slaves, for *256the purpose or with the intent to emancipate such slave or slaves in this State, or to provide that such slaves be removed to be emancipated elsewhere; or by any evasion or indirection so to provide that the Colonization Society, or any donee or grantee, can accomplish the act, intent, or purpose designed to be prohibited by this article. Nor shall it be lawful for any executor, trustee, donee, legatee, or other person, under any pretence whatever, to remove any slave or slaves from this State, with the intent to emancipate such slave or slaves. But all such wills, deeds, conveyances, dispositions, trusts, or other arrangements, made, had, or intended to accomplish the emancipation of any slave or slaves, after the death of the owner, no matter when made, shall be deemed and held entirely null and void; and the said slave or slaves thereby attempted or intended to he emancipated, shall descend to, and be distributed among, the heirs at law of the testator, grantor, or owner, or otherwise disposed of, as though such testator, grantor, or owner had died intestate.” Art. 9, p. 236, Code.
In the State of Georgia, where no such prohibition exists, it was said by Chief Justice Lumpkin, in Cleland v. Walters, 19 Georgia R. 43, that “ slavery is a cherished institution in Georgia; foumded in the Constitution and laws of the United States, in her own Constitution and laws, and guarded, protected,^and defended by the whole spirit of her legislation; approved by her people; intimately interwoven with her present and permanent prosperity. Her interests, her feelings, her judgment, and her conscience, not to say her very existence, alihe conspire to sustain and perpetuate it. We may not be able to prevent expatriation of the living, to restrain the master in his lifetime, from removing whithersoever he pleases, with his property; but when the owner has kept them as long as he can enjoy them, shall he, from an ignorance of the scriptural basis, upon which the institution of slavery rests, or from a total disregard of the peace and harmony of the community, which survive him, invoke the aid of the courts of this State to carry into execution his false and fatal views of humanity ? Is not every agitation of these cases, in our courts, attended with mischief? Is not every exode of slaves, from the interior to the seaboard, thence to be transported to ‘ a land of freedom,' productive of evil ? Can any *257doubt its tendency ? Are there not now, in our midst, large gangs of slaves who expected emancipation by the will of their owners, and who believe they have been unjustly deprived of the boon ? Are such likely to be good servants ? On the contrary, are they not likely to sow the seeds of insubordination, perhaps revolt, among the slaves in their neighborhood.”
And again: “We are told, and truly, that slaves constitute a portion of the vested wealth, and taxable property of the State; that, without them, a large portion of our most productive lands would be worthless; that it would be contrary to her policy, therefore, to part with this vested wealth, this prolific source of revenue; with that which, alone, renders her cotton and rice lands valuable.; that it is spreading a dangerous influence among the negroes of the country, for slaves of whole plantations to acquire their freedom, take leave of the country, and make their departure with great pomp and parade, proclaiming liberty for themselves and their posterity ; that it renders those who are left behind, dissatisfied, refractory, and rebellious ; and that it may, probably will, if not checked in time, lead to insubordination and insurrection.”
He admits the force of these arguments, but laments that the legislature of Georgia does not indicate a policy against such emancipation.
These suggestions apply with great force to the State of -Mississippi. They are, in themselves, without reference to legislation, specially declaring policy, strongly indicative of what the policy'of ■the State is. The rule laid down by the Georgia court is too narrow and limited where it is said, “The policy of a State is to be gathered from her constitution and laws.” It is true these afford the highest, most usual, direct, and positive evidence of that policy, but not the only sources of evidence from which to ascertain it. Her whole condition, circumstances, and history, may, in connection with her constitution, laws, resolutions, and public acts, be adduced and relied on as evidence of her public policy.
The fact that, by the common consent of all the States, at the adoption of our Constitution, the negro race was excluded from association and political equality with the whites, as an inferior class, affords, in itself, strong evidence of the policy'll those States at that early period. That some of them have changed their *258policy, and adopted the policy of emancipation, does not affect the policy, rights, or duties of those who still adhere to their ancient views.
I cannot therefore doubt, in view of the whole subject, that it now is and ever has been, the policy of Mississippi to protect, preserve, and perpetuate the institution of slavery as it exists amongst us, and to prevent emancipation generally of Mississippi slaves.
I might even admit, that until the last act of our legislature quoted above (1857), there was no declaration of our policy against the whole doctrine of emancipation ; and yet in the case before me, now to be decided, this right of suit, or to take property by devise, bequest, or otherwise, in this State, cannot be maintained. '
A slave once domiciliated here, during the continuance of that domicile has no such rights. If the appellee possess them at all, then she must have derived them from the law of her new domicile. That law, proprio vigore, has no extra-territorial operation, and could vest no right in the appellee here, except by the comity or consent of the State of Mississippi. She stands before the authorities of this State with no vested right, but as a suppliant for such comity and courtesy as states, in the most intimate relation, usually ought to extend to each other, or to their citizens. She is entitled, therefore, to such rights only, as are not inconsistent with our laws or policy at •the time such law is administered. The Act of 1857, in this view, would operate as a repeal of the remedy or law of comity, authorizing suit by such liberated slave, pending the action. By our law she had neither capacity to sue, nor take, nor hold property, originally, before she left this State. The law of her new domicile confirming such rights in Ohio, are limited to that domicile, and cannot be made to extend over us without our consent, as she can have no vested right to claim or demand a mere favor, a gratuity dependent at all times on the will ofWhe donor; when that favor or courtesy is withheld by the State, her right must cease with it, in obedience to the will of the sovereign, which in such cases is the law of the court, irrespective of rights acquired in another State. Mr. Cobb, in his w^rk on the history and law of slavery (a work distinguished alike foij ability, research, and a clear and lucid perception and arrangement of the subjects of which he treats), after showing that slavery fin this country is derived from the pure *259and absolute slavery existing among the tribes of Africa, and that it is in no wise opposed to the law of nature as it exists here, says, “It follows, that no actual enactment of the legislative power is necessary for its introduction into any country where no municipal law is thereby infringed. The condition of these slaves in their native country, having been one of absolute slavery, including the power over life, such would be their condition in the country to which they are removed, except so far as the same may be modified by the existing laws of their new domicile, and subsequent legislative enactments made for their benefit. The law of nature, denying the power over life and limb, being a part of the law of every civilized statesuch power never existedyin any of the United States, although it required municipal law ¶0 prescribe the punishment for such offences. Many subsequent enactments have been passed, regulating the power of the master, and protecting and giving rights to the slave. Having none 'prior to these enactments, to the municipal lato we must look for all his rights.” Cobb on the Law of Slavery, 83, sect. 83, 84; citing 2 Dev. L. R. 268; The State v. Mann.
Chief Justice Taney, in Scott v. Sandford, 19 How. S. C. R. 404, says, that negroes whose ancestors were imported into the United States and sold as slaves, “ are not included, and were not intended to he included, under the word ‘ citizens’ in the Constitution of the United States, and can therefore claim none of the rights and privileges which that instrument provides for and secures to citizens of the United States. On the contrary, they were, at that time, considered a subordinate and inferior class of beings, who had been subjugated by the dominant race, and whether emancipated or not, yet remained subject to their authority, and had no rights or privileges but such as those who held the power and the Government might choose to grant them.”
“ A State may confer citizenship within its own limits, but not the rights of citizenship as a member of the Union.” “A negro may have all the rights and privileges of a citizen of the State, and yet not be entitled to the rights and privileges of a citizen in any other State.”
“ He would then have no rights or privileges beyond those secured to him by the laws of nature or the comity of states.”
*260The same doctrine is stated by Mr. Cobb: he says, “ The law, by recognizing the existence of the slave as a person, thereby confers on him no rights or privileges except such as are necessary to pi’otect that existence. All other rights must be granted specially Cobb on Slavery, sect. 89.
He distinctly asserts that a slave cannot be a suitor in court. Ibid. 247, sect. 278. “ This disability accompanies the slave to every jurisdiction, so long as his status is unchanged.” Ib. sect. 278.
“ Of the other great absolute right of a freeman, viz.: the right of private property,” he says, “ the slave is entirely deprived. His person and his time being the property of his master, whatever he may accumulate by his own labor, or is otherwise acquired by him, becomes immediately the property of his master.” Ibid. 235, sect. 258, citing many authorities. Nor is it in the power of a slave to change his domicile. “ The domicile of the slave, as a general rule, is that of the master; and this not being of choice of the slave, but by operation of law, by no act of his can it be changed.” Ibid. 117, sect. 129, and authorities cited.
“ Much less is it in the power of a slave to change his condition from that of slavery to freedom by a removal to a free State: the status of his domicile attends him everywhere.” Ibid. 123.
“ It is the privilege of every government to confer citizenship, and none have it except those upon whom it has been conferred.” Ibid. 315, sect. 389.
"To withdraw his dominion over the slave is the privilege of the master. To incorporate a new citizen into the body politic is only within the power of the State.” Ibid. 312, sect. 384.
The freed negro does not become a citizen by virtue of his manumission. It requires the act of the State to clothe him with civil and political rights. Crandall v. The State, 10 Connecticut R. 340; Bryan v. Walton, 14 Georgia R. 185; 1 Meigs R. 331; Justice Daniel in Scott v. Sandford, 19 How. U. S. R. 477.
“ The incapacity to contract, to hold or own property, or to sue in courts of justice, being a part and consequence of his personal status, extends ,to every place he may go, so long as he remains a slave.” Cobb, 246, sect. 277.
Hence, a fugitive slave, though he may be in a State where slavery does not exist, is incapable of contracting, his status remain*261ing unchanged. Cobb, sect. 277; Giles v. Hodges, 9 John. 67; Trougott v. Byers, 5 Cowen, 480; Williams v. Brown, 3 Bos. & Pull. 71; Free Lucy & Frank v. Durham's Admr. 4 Monroe, 169.
And the same result must follow in this State, so far as concerns all these incapacities, notwithstanding manumission in another State, so long as emancipation is contrary to the laws and policy of Mississippi. The denial of the right and policy of emancipation here, is a denial here of every right or incident which is attached to it elsewhere. The laws of other States cannot confer rights in this State in opposition to our policy.
“ The laws and usages of one State cannot be permitted to furnish qualifications for citizens, to be claimed and exercised in other States, in contravention of their local policy.” 2 Kent Com. 36, (9th edit.)
But again : I wholly dissent from the application of the doctrine of “ comity” to cases like this. “ Comity” forbids that a sister State of this confederacy should seek to introduce into the family of States, as equals or associates, a caste of different color, and of acknowledged inferiority, who, though existing among us at the time of our compact of Union, were excluded from the sisterhood by common consent. '
What is this doctrine of comity, as understood among jurists ? Judge Story, in his Conflict of Laws, cites, with approbation, the remarks of Mr. J. Porter in Saul v. His Creditors, 17 Martin’s Lou. R. 569, where, speaking of the views of foreign jurists on this subject, he says: “ They have attempted to go too far, to define and fix that which cannot, in the nature of things, be defined and fixed: they seem to have forgotten that they wrote on a question which touched the comity of nations, and that that comity is, and ever must be, uncertain.” . . . “ That no nation will suffer the laws of another to interfere with her own, to the injury of her citizens; that whether they do or not, must depend on the condition of the country in which the foreign law is sought to be enforced; the particular nature of her legislation, her .policy, and the character of her institutions.” Story on the Conflict of Laws, 39, § 28.
It is the voluntary act of the nation by which it is offered, and is inadmissible when contrary to its policy and prejudicial to its *262interests. Story on Conflict of Laws, 47, § 38, and Ch. J. Taney, in Bank of Augusta v. Earle, 13 Peters, 519.
“ And of this every independent community will judge for itself, how far the comitas inter eommunitates is to be permitted to interfere with its domestic interests and policy.” 2 Kent Com. 601, (9th edit.)
No people are bound, or ought to enforce or hold valid, in their courts of justice, any contract which is injurious to their public rights, or offends their morals, or contravenes their policy, or violates a public law. 2 Kent, 602.
Mr. Cobb says: “ The very name, comitas inter eommunitates, exhibits the foundation of these principles. It is comity, courtesy, founded upon mutual respect, and promotive of mutual interest, the offspring of commerce and enlightenment, the handmaid of justice and of peace.” Page 183, sect. 200.
Mr. Kent says: “ It is a part of that law of nations, which is founded on the principle, that nations ought to do each other all the good they can, without injury to their own true interests.” 1 Kent, 2. Or, as Mr. Blackstone, borrowing from the civil law, expresses it, “ Quod naturalis ratio inter omnis hominis constituit vocatur jus gentium.”
After all that learned writers have announced on this subject, it may be truly said, that by “ comity,” among states or nations, is only meant what is understood by courtesy, politeness, good-breeding, among families and neighbors. Its principles equally have their origin and illustration in those simple maxims of ethical philosophy which are the result of civilization and enlightenment, as well among nations as individuals.
What is meant, therefore, when we speak of this law of comity, is simply the obligation which the rule,s of sound morality, enlightened justice, and natural reason suggest to every nation as promotive of mutual happiness and good-will, in their intercourse with their neighbors. Quod naturalis ratio constituit se vocatur comitas.
Tested by these principles, on what foundation does this claim to the obligations of comity, in the case before us, rest ?
The State of Ohio, forgetful of her constitutional obligations-to the whole race, and afflicted with a negro-mania, which inclines her *263to descend, rather than elevate herself in the scale of humanity, chooses to take to her embrace, as citizens, the neglected race, who by common consent of the States united, were regarded, at the formation of our government, as an inferior caste, incapable of the blessings of free government, and occupying, in the order of nature, an intermediate state between the irrational animal and the white man.
In violation of good faith, as well as of the guarantees of the Constitution, efforts are made to destroy the rights of property in this race, which, at the time of the adoption of thjat .instrument, was in servitude, in all or nearly all the States toágin ally parties to the compact of Union. Mississippi and other States, under the firm conviction, that the relation of master and slave, which has existed within her limits, from the organization of the State government to this day, is mutually productive of the happiness and best interests of both, continues the institution, and desires to perpetuate it. She is unwilling to extend to the slave race freedom and equality of rights, or to elevate them into political association with the family of States.
Ohio persists; and not only so introduces slaves into her own political organization, but her citizens extend encouragement and inducement to the removal of slaves from Mississippi into the limits of Ohio; and then-, in violation of the laws and policy of Mississippi, and in violation of the laws of the United States in relation to the rendition of fugitive slaves, introduces them into her limits as citizens.
Looking at the transaction in the light of comity, courtesy, founded on mutual respect and mutual good-will, regarding it as a question of neighborly politeness and good breeding, or in the more intimate relation of constitutional brotherhood, in which the advocates of this doctrine of comity choose to place it, and it seems to me that comity is terminated by Ohio, in the very act of degrading herself and her sister States, by the offensive association, and that the rights of Mississippi are outraged, when Ohio ministers to emancipation and the abolition of our institution of slavery, by such unkind, disrespectful, lawless interference with our local rights.
But when I am told that Ohio has not only the right thus to degrade and disgrace herself, and wrong us, but also, that she has the *264right to force her new associates into the Mississippi branch of the American family, to claim and exercise rights here, which our laws have always denied to'this inferior race, and that Mississippi is bound to yield obedience to such demand, I am at a loss to understand upon vihat principle of law or reason, of courtesy or justice, such a claim can be founded.
Suppose that Ohio, still further afflicted with her peculiar philanthropy, should determine to descend another grade in the scale of her peculiar humanity, and claim to confer citizenship on the chimpanzee or the ourang-outang (the most respectable of the monkey tribe), are we to be told that “ comity” will require of the States not thus demented, to forget their own policy and self-respect, and lower their own citizens and institutions in the scale of being, to meet the necessities of the mongrel race thus attempted to be introduced into the family of sisters in this confederacy ?
The doctrine of comity is not thus unreasonable. Like the benign principles of moral duty, which regulate the miniature government of family in social life, it commands no duty, the observance of which will tend to degrade a sister in the family of nations.
If the sister, in violation of morality, and respect for herself, as well as her associates of the old household, will insist on the meretricious embrace, we are neither bound tcMsanction nor respect it, much less to receive her new associate into our immediate circle.
The duty to respect the rights of its constituent members, is no less obligatory upon states than families. The same immutable laws of natural reason and justice, which regulate the one, should govern and control the other. They are what the law denominates, imperfect obligations as sanctioned by reason and the common good, but, from their very nature, incapable of strict enforcement by penal sanctions. The obligations of comity being mutual and reciprocal, as well as voluntary, no State in this confederacy may violate that comity towards others, and thereby impose obligations on such others not previously existing.
Ohio, by allowing the manumission of defendant in error in her jurisdiction, and conferring rights of citizenship there, contrary to the known policy of Mississippi, can neither confer freedom on a Mississippi slave, nor the right to acquire, hold, sue for, nor enjoy property in Mississippi.
*265Let the decree be reversed and bill dismissed, at the cost of defendant in error.